 



Exhibit 10.2
UNITED SURGICAL PARTNERS HOLDINGS, INC.
AND
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
AND
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
 
SECOND SUPPLEMENTAL INDENTURE
Dated as of July 27, 2006
to
Indenture
Dated as of December 19, 2001
10% Senior Subordinated Notes due 2011

 



--------------------------------------------------------------------------------



 



     THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated
as of July 27, 2006, is by and among United Surgical Partners Holdings, Inc., a
Delaware corporation (the “Company”), the guarantors listed on the signature
pages hereof (the “Guarantors”), and The Bank of New York Trust Company, N.A., a
national banking association, as successor to U.S. Trust Company of Texas, N.A.,
as trustee (the “Trustee”).
     WHEREAS, the Trustee, the Company and the guarantors from time to time
party thereto have heretofore executed and delivered that certain Indenture
dated as of December 19, 2001, as amended by the First Supplemental Indenture,
dated as of July 14, 2006 (as so amended, supplemented or otherwise modified
from time to time, the “Indenture”), providing for the issuance of the Company’s
10% Senior Subordinated Notes due 2011 (the “Notes”);
     WHEREAS, on December 19, 2001, the Company issued $150,000,000 in aggregate
principal amount of Notes, all of which Notes are currently outstanding;
     WHEREAS, Section 9.02 of the Indenture provides that, with the written
consent of Holders representing at least a majority in principal amount of the
Notes then outstanding, the Company, the Guarantors, and the Trustee may amend
the Indenture or the Notes (subject to certain exceptions);
     WHEREAS, the Company has requested the Trustee to join with it and the
Guarantors in entering into this Supplemental Indenture for the purpose of
amending the Indenture and the Notes in certain respects as permitted by
Section 9.02 of the Indenture;
     WHEREAS, the Company has been soliciting consents to this Supplemental
Indenture upon the terms and subject to the conditions set forth in its Offer to
Purchase and Consent Solicitation Statement dated July 14, 2006 and the related
consent and letter of transmittal (which together, including any amendments,
modifications or supplements thereto, constitute the “Tender Offer”); and
     WHEREAS, (1) the Company has received the written consent of the Holders of
more than a majority in principal amount of the outstanding Notes, all as
certified by an Officers’ Certificate delivered to the Trustee simultaneously
with the execution and delivery of this Supplemental Indenture, (2) the Company
has delivered to the Trustee simultaneously with the execution and delivery of
this Supplemental Indenture an Opinion of Counsel relating to this Supplemental
Indenture as contemplated by Section 9.06 of the Indenture and (3) the Company
and the Guarantors have satisfied all other conditions required under Article 9
of the Indenture to enable the Company, the Guarantors and the Trustee to enter
into this Supplemental Indenture.
     NOW, THEREFORE, in consideration of the above premises, each party hereby
agrees, for the benefit of the others and for the equal and ratable benefit of
the Holders of the Notes, as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Deletion of Definitions and Related References. Section 1.01 of
Article 1 of the Indenture is hereby amended to delete in their entirety all
terms and their respective

 



--------------------------------------------------------------------------------



 



definitions for which all references are eliminated in the Indenture as a result
of the amendments set forth in Article II of this Supplemental Indenture.
ARTICLE II
AMENDMENTS TO INDENTURE AND NOTES
     Section 2.1 Amendments to the Indenture.
          (a) The Indenture is hereby amended by deleting the following
provisions of the Indenture in their entirety and replacing each such provision
with the following: “[intentionally omitted]”
Section 4.02 (Change of Control);
Section 4.03 (Limitation on Indebtedness);
Section 4.04 (Limitation on Restricted Payments);
Section 4.05 (Limitation on Liens);
Section 4.06 (Limitation on Restrictions on Distributions from Restricted
Subsidiaries);
Section 4.07 (Limitation on Sales of Assets and Subsidiary Stock);
Section 4.08 (Limitation on Affiliate Transactions);
Section 4.09 (Limitation on Ownership of Capital Stock of Restricted
Subsidiaries);
Section 4.10 (Distributions by Qualified Restricted Subsidiaries);
Section 4.11 (Intercompany Advances);
Section 4.12 (Guarantors);
Section 4.13 (SEC Reports);
Section 4.16 (Taxes);
Section 4.17 (Limitation on Status as Investment Company);
Section 4.18 (Payments for Consents);
Section 4.20 (Further Instruments and Acts);
Section 5.01(a)(3) (Merger and Consolidation); and
Section 6.01 (5) and (8) (Events of Default).
          (b) Section 3.03 is hereby amended by substituting “five” in lieu of
“30” in the first sentence thereof.
          (c) Section 4.19 is hereby revised to read as follows: “Subject to
Article 5 of this Indenture, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
in accordance with its organizational documents (as the same may be amended from
time to time).”
          (d) Section 6.01 clause (6) and clause (7)(A), (B) and (C) are each
hereby amended to delete “, any Guarantor or any Significant Subsidiary” in each
such clause.
          (e) Section 8.02 clause (2) is hereby amended by substituting “an
Officers’ Certificate stating” in lieu of “a certificate from a nationally
recognized firm of independent accountants expressing their opinion.”
          (f) Section 8.02 is hereby amended to delete clauses (3) through
(5) and clauses (7) and (8) thereof.

 



--------------------------------------------------------------------------------



 



     Section 2.2 Amendments to Notes. The Notes are hereby amended to delete all
provisions inconsistent with the amendments to the Indenture effected by this
Supplemental Indenture, including, without limitation, the last two sentences of
the second paragraph of section 4 thereof, section 7 thereof and clauses
(iv) and (vi) of section 15 thereof.
ARTICLE III
MISCELLANEOUS PROVISIONS
     Section 3.1 Defined Terms. For all purposes of this Supplemental Indenture,
except as otherwise defined or unless the context otherwise requires, terms used
in capitalized form in this Supplemental Indenture and defined in the Indenture
have the meanings specified in the Indenture.
     Section 3.2 Indenture. Except as amended hereby, the Indenture and the
Notes are in all respects ratified and confirmed and all the terms shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered under the Indenture shall be bound hereby and all
terms and conditions of both shall be read together as though they constitute a
single instrument, except that in the case of conflict the provisions of this
Supplemental Indenture shall control.
     Section 3.3 Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 3.4 Successors. All agreements of the Company and the Guarantors in
this Supplemental Indenture and the Notes shall bind their respective
successors. All agreements of the Trustee in this Supplemental Indenture shall
bind its successors.
     Section 3.5 Duplicate Originals. All parties may sign any number of copies
of this Supplemental Indenture. Each signed copy shall be an original, but all
of them together shall represent the same agreement. It is the express intent of
the parties to be bound by the exchange of signatures on this Supplemental
Indenture via telecopy.
     Section 3.6 Severability. In case any one or more of the provisions in this
Supplemental Indenture or in the Notes shall be held invalid, illegal or
unenforceable, in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions shall not in any way be affected or impaired thereby, it being
intended that all of the provisions hereof shall be enforceable to the full
extent permitted by law.
     Section 3.7 Trustee Disclaimer. The Trustee accepts the amendments of the
Indenture effected by this Supplemental Indenture and agrees to execute the
trust created by the Indenture as hereby amended, but on the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the Trustee, which
terms and provisions shall in like manner define and limit its liabilities and
responsibilities in the performance of the trust created by the Indenture as
hereby amended, and without limiting the generality of the foregoing, the
Trustee shall not be responsible in any manner whatsoever for or with respect to
any of the recitals or statements contained herein, all of which recitals or
statements are made solely by the Company and the Guarantors, and the Trustee
makes no

 



--------------------------------------------------------------------------------



 



representation with respect to any such matters. Additionally, the Trustee makes
no representations as to the validity or sufficiency of this Supplemental
Indenture.
     Section 3.8 Effectiveness. The provisions of this Supplemental Indenture
shall be effective only upon execution and delivery of this instrument by the
parties hereto. Notwithstanding the foregoing sentence, the provisions of this
Supplemental Indenture shall become operative only upon the purchase by the
Company of more than a majority in principal amount of the outstanding Notes
pursuant to the Offer, with the result that the amendments to the Indenture
effected by this Supplemental Indenture shall be deemed to be revoked
retroactive to the date hereof if such purchase shall not occur. The Company
shall notify the Trustee promptly after the occurrence of such purchase or
promptly after the Company shall determine that such purchase will not occur.
     Section 3.9 Endorsement and Change of Form of Notes. Any Notes
authenticated and delivered after the close of business on the date that this
Supplemental Indenture becomes operative in substitution for Notes then
outstanding and all Notes presented or delivered to the Trustee on and after
that date for such purpose shall be stamped, imprinted or otherwise legended by
the Company, with a notation as follows:
“Effective as of July 27, 2006, certain restrictive covenants of the Company and
certain Events of Default have been eliminated or limited, as provided in the
Second Supplemental Indenture, dated as of July 27, 2006. Reference is hereby
made to said Second Supplemental Indenture, copies of which are on file with the
Trustee, for a description of the amendments made therein.”
     Section 3.10 Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction thereof.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.

              UNITED SURGICAL PARTNERS
HOLDINGS, INC.
 
       
 
  By:   /s/ William H. Wilcox
 
       
 
  Name:   William H. Wilcox
 
       
 
  Title:   President
 
       

Second Supplemental Indenture
Signature Page of United Surgical Partners Holdings, Inc.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.

              UNITED SURGICAL PARTNERS
INTERNATIONAL, INC.
 
       
 
  By:   /s/ William H. Wilcox
 
       
 
  Name:   William H. Wilcox
 
       
 
  Title:   President & CEO
 
       

Second Supplemental Indenture
Signature Page of United Surgical Partners International, Inc., Guarantor

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.

     
American Endoscopy Services, Inc.
  USP Chesterfield, Inc.
Georgia Musculoskeletal Network, Inc.
  USP Chicago, Inc.
Health Horizons of Kansas City, Inc.
  USP Cleveland, Inc.
Health Horizons of Murfreesboro, Inc.
  USP Coast, Inc.
Health Horizons of Nashville, Inc.
  USP Columbia, Inc.
Medcenter Management Services, Inc.
  USP Corpus Christi, Inc.
Ortho Excel, Inc.
  USP Cottonwood, Inc.
OrthoLink ASC Corporation
  USP Creve Coeur, Inc.
OrthoLink/Georgia ASC, Inc.
  USP Decatur, Inc., f.k.a. Health Horizons of Decatur, Inc.
OrthoLink/New Mexico ASC, Inc.
  USP Destin, Inc.
OrthoLink Physicians Corporation
  USP Domestic Holdings, Inc.
OrthoLink Radiology Services Corporation
  USP Florissant, Inc.
OrthoLink/TN ASC, Inc.
  USP Fontana, Inc.
Physicians Data Professionals, Inc.
  USP Fredericksburg, Inc.
Specialty Surgicenters, Inc.
  USP Glendale, Inc.
SSI Holdings, Inc.
  USP Houston, Inc.
Surgicoe of Texas, Inc.
  USP Huntsville, Inc.
Surginet, Inc.
  USP Indiana, Inc.
Surginet of Northwest Houston, Inc.
  USP International Holdings, Inc.
Surginet of Rivergate, Inc.
  USP Kansas City, Inc.
Surgis, Inc.
  USP Las Cruces, Inc.
Surgis of Chico, Inc.
  USP Long Island, Inc.
Surgis of St. Clairsville, Inc.
  USP Lyndhurst, Inc.
Surgis of Pearland, Inc.
  USP Michigan, Inc.
Surgis of Phoenix, Inc.
  USP Midwest, Inc.
Surgis of Redding, Inc.
  USP Mission Hills, Inc.
Surgis of Sand Lake, Inc.
  USP Nevada, Inc.
Surgis of Sonoma, Inc.
  USP Newport News, Inc.
Surgis of Victoria, Inc.
  USP New Jersey, Inc.
Surgis of Willowbrook Inc.
  USP North Kansas City, Inc.
Surgis of Woolbright, Inc.
  USP North Texas, Inc.
Surgis Management Services, Inc.
  USP Oklahoma, Inc.
United Surgical of Atlanta, Inc.
  USP Olive, Inc.
USP Alexandria, Inc.
  USP Oxnard, Inc.
USP Austin, Inc.
  USP Philadelphia, Inc.
USP Austintown, Inc.
  USP Phoenix, Inc.
USP Baton Rouge, Inc.
  USP Pittsburgh, Inc.
USP Baltimore, Inc.
  USP Reading, Inc.
USP Belleville, Inc.
  USP Richmond, Inc.
USP Bridgeton, Inc.
  USP Richmond II, Inc.
USP Cedar Park, Inc.
  USP Rockwall, Inc.
USP Central New Jersey, Inc.
  USP Sacramento, Inc.

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



     
USP San Antonio, Inc.
  USP Tennessee, Inc.
USP San Gabriel, Inc.
  USP Torrance, Inc.
USP Sarasota, Inc.
  USP Virginia Beach, Inc.
USP Securities Corporation
  USP West Covina, Inc.
USP St. Peters, Inc.
  USP Westwood, Inc.
USP Sunset Hills, Inc.
  USP Winter Park, Inc.

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



         
 
  By:   /s/ John J. Wellik
 
       
 
  Name:   John J. Wellik
 
       
 
  Title:   VP
 
       

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.

                      Endoscopy & Surgical Center of Orlando, LLC         By:  
Surginet, Inc.,             its sole member
 
                    Corpus Christi Holdings, LLC         By:   USP Corpus
Christi, Inc.,             its sole member
 
                    Day-Op Surgery Consulting Company, LLC         By:   USP
Long Island, Inc.,             its sole member
 
                    ISS-Orlando, LLC         By:   Surginet, Inc.            
its sole member
 
                    Pasadena Holdings, LLC         By:   USP Houston, Inc.,    
        its sole member
 
                    Same Day Surgery, LLC         By:   USP Chicago, Inc.      
      its sole member
 
                    Same Day Management, L.L.C.         By:   Same Day Surgery,
LLC,             its sole member
 
               
 
          By:   USP Chicago, Inc.,
 
              its sole member
 
                    Surgery Centers of America II, LLC         By:   Surgis,
Inc.,             its sole member
 
                    USP Nevada Holdings, LLC         By:   USP North Texas,
Inc.,             its sole member
 
                    WHASA, L.L.C.         By:   Surginet, Inc.,             its
sole member

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



         
 
  By:   /s/ John J. Wellik
 
       
 
  Name:   John J. Wellik
 
       
 
  Title:   VP
 
       
 
            USP Texas Air, L.L.C.
 
       
 
  By:   /s/ John J. Wellik
 
       
 
  Name:   John J. Wellik
 
       
 
  Title:   VP
 
       

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.

              USP Texas, L.P.
 
       
 
      By: USP North Texas, Inc.,
its general partner

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



         
 
  By:   /s/ John J. Wellik
 
       
 
  Name:   John J. Wellik
 
       
 
  Title:   VP
 
       

Second Supplemental Indenture
Signature Page of Guarantors

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first written above.

              THE BANK OF NEW YORK
TRUST COMPANY, N.A.,
as Trustee
 
       
 
  By:   /s/ Tamara K. Ellis
 
       
 
  Name:   Tamara K. Ellis
 
       
 
  Title:   Vice President
 
       

Second Supplemental Indenture
Signature Page of The Bank of New York Trust Company, N.A.

 